Exhibit 10.2

AGREEMENT FOR GUARANTEED MAXIMUM PRICE

CONSTRUCTION SERVICES

CHANGE ORDER

7 June 2006

 

Project: Wynn Las Vegas

   Change Order No.: 11 “Contractor”:    “Owner”: MARNELL CORRAO ASSOCIATES,
INC.    WYNN LAS VEGAS, LLC 222 Via Marnell Way    3131 Las Vegas Boulevard So.
Las Vegas, Nevada 89119    Las Vegas, Nevada 89109

That certain Agreement for Guaranteed Maximum Price Construction Services
between Owner and Contractor for Wynn Las Vegas (“Project”) dated as of June 4,
2002 (“Contract”) is hereby modified as follows:

 

1. DEFINITIONS.

 

   Initial capitalized terms not otherwise defined in this Change Order shall
have the meanings attributed to such terms in the Contract.

 

2. SCOPE OF WORK

 

   As provided in Section 15.1.1 of the Contract, the Owner, at its sole
expense, implemented an Owner Controlled Insurance Program (OCIP) to furnish
certain insurance coverages with respect to the on-Site activities of the
Contractor and Subcontractors. The OCIP was established for the benefit of the
Owner and Contractor and Subcontractors of all tiers who have performed Work
on-Site.

 

   The original Guaranteed Maximum Price in the Contract reflected a credit of
$18,000,000.00, based upon the parties’ best efforts to estimate the
construction cost savings to be realized as a result of the Owner’s furnishing
of the insurance coverages provided under the OCIP. Based on Change Orders No. 4
& 5, the amount of the credit for projected savings for the OCIP was increased
from $18,000,000 to $19,867,980.

 

   Section 15.1.3 of the Contract provides that at the end of the Project, prior
to Final Payment, the Guaranteed Maximum Price will be adjusted as a result of
any variance between the actual savings amount and projected savings established
by the foregoing credit amount, pursuant to an OCIP audit.



--------------------------------------------------------------------------------

   Section 12.2.1.16 of the Contract requires that as a condition to Final
Payment and Final Completion, an OCIP audit be prepared and reasonably approved
by Owner which reflects the actual savings amount from the OCIP.

 

   Contractor having achieved Final Completion for all Work areas covered by the
OCIP, an OCIP audit was conducted by the OCIP Administrator and Contractor and
Owner have agreed upon the results of the OCIP audit. Owner and Contractor agree
that based upon the OCIP audit, the actual savings amount for the OCIP is
$24,236,418.

 

   The following is a summary level recap of the results of the OCIP Audit:

 

Project

   Job Number    Total MCA
OCIP Deduction  

Master Plan

   100-00-000    19,316  

Highrise

   100-01-000    7,075,375  

Lowrise Master Plan

   100-02-000    571,989  

Area 1

   100-02-100    2,518,466  

Area 2

   100-02-200    3,439,092  

Area 3

   100-02-300    3,457,128  

Area 4

   100-02-400    2,815,733  

Area 6

   100-02-500    369,471  

Aqua Theater

   100-03-000    1,165,330  

Site Improvements

   100-06-000    749,829  

Lake Feature

   100-07-000    1,660,271  

Villas

   100-08-000    932,917  

Fairway Suites

   100-09-000    432,220  

Fairway Villas Expansion

   120-03-000    497,583  

Showroom #1

   120-05-000    531,699            

Revised MCA OCIP Deduction

      26,236,418  

Mutually Agreed Upon Credit Adjustments

      (2,000,000 )          

Total MCA OCIP Deduction

      24,236,418            

Credits Taken:

     

Original Contract

      18,000,000  

Change Order #4 – Showroom Addition

      581,507  

Change Order #5 – Lake/Mountain

      1,286,473            

Total OCIP Credits

      19,867,980            

GMP Credit / Final OCIP Adjustment

      4,368,438            

 

- 2 -



--------------------------------------------------------------------------------

   Accordingly, pursuant to Section 15.1.3 of the Contract, and the procedures
outlined in Section E of the OCIP Manual attached as Exhibit P to the Contract,
the Guaranteed Maximum Price is to be adjusted to reflect the variance between
the actual savings amount of the OCIP ($24,236,418) as determined by the OCIP
audit, and the projected savings established by the total OCIP credit amount
($19,867,980) provided for in the Guaranteed Maximum Price based on the original
Contract as increased by Change Orders No. 4 & 5, by applying such variance
($4,368,438) as a further credit to the Guaranteed Maximum Price, thereby
reducing the Guaranteed Maximum Price to account for the OCIP variance.

 

3. DECREASE TO GUARANTEED MAXIMUM PRICE

 

   The GMP set forth in Section 3.1 of the Contract is by this Change Order
hereby decreased, by $4,368,438 (equaling the amount of the variance in the OCIP
credit), from $1,133,479,322 to $1,129,110,884 as detailed in Paragraph 2 above.
From and after the date of this Change Order, any and all references in the
Contract Documents to the “Guaranteed Maximum Price” shall mean the amount of
$1,129,110,884.

 

   Owner and Contractor agree, acknowledge and accept the results of the OCIP
audit as set forth in Paragraph 2 above, and the application of the variance and
the adjustment to the Guaranteed Maximum Price as set forth in this Paragraph 3,
as full and complete satisfaction of the OCIP Audit and the requirements of
Sections 12.2.1.16 and 15.1.3 of the Contract.

 

4. RETAINAGE.

 

   As of the date of this Change Order, Owner is holding as Retainage, the total
amount of $1,207,550 (“Retainage Amount”). The Retainage Amount shall be
released pursuant to the terms of the Contract.

 

5. PROJECT SCHEDULE

 

   As of the date hereof the Guaranteed Date of Substantial Completion for the
Project which is defined as 27 April 2005 has been achieved by the Contractor.
The Phase I Primary Contractor’s Completion Certificate was executed and
delivered to the Owner and Owner’s Lenders on 30 September 2005.

 

6. RELEASE

 

   In consideration of Owner’s entering into this Change Order and agreeing to
the $2,000,000 Credit Adjustment set forth above in the OCIP credit calculation,
and as a condition precedent to such Credit Adjustment, effective as of the date
of this Change Order, Contractor, on behalf of itself and its successors,
assigns, officers, members, managers, affiliates, agents, representatives, past
and present, from and hereby fully and completely waives, any and all claims
with respect to (i) OCIP and insurance audits as set forth in this Change Order,
(ii) the monthly Applications for Progress Payment previously paid by Owner.

 

- 3 -



--------------------------------------------------------------------------------

   In consideration of Contractor’s entering into this Change Order, subject to
delivery of the release of the Notice of Lien pursuant to Paragraph 7, and
effective as of the date of this Change Order, Owner hereby fully and completely
waives any and all claims with respect to (i) OCIP and insurance audits, and
(ii) the monthly job cost audits on the Applications for Progress Payment
submitted by Contractor.

 

   Owner acknowledges that as of the date of this Change Order, and subject to
Contractor’s performance of its obligations and covenants under this Change
Order and the Contract, Owner is not aware of any Claims held by Owner against
Contractor under the Contract or at law or in equity, other than as to defective
or non-complying work as to which Owner has already notified Contractor.

 

   Contractor hereby agrees, represents and warrants that the matters released
in this Change Order are limited to matters related to the OCIP and the monthly
job cost audits on the Applications for Progress Payment. Contractor’s releases
and waivers in this Change Order shall be and remain in effect as a full and
complete release of all OCIP and job cost audit matters.

 

7. PAYMENT AND RELEASE OF LIEN

 

   Contractor has recorded in Clark County, Nevada Recorder’s Book 20060406, as
Instrument 0000368, a notice of lien against the Property (the “Notice of
Lien”). Concurrent with the execution of this Change Order, Contractor shall
deliver to Owner a duly executed and acknowledged release of the Notice of Lien.

 

   All future payments will be handled pursuant to the terms of the Contract.

 

8. MISCELLANEOUS

 

   In no event, except to the extent expressly set forth in this Change Order,
shall this Change Order or any term, provision, condition or release herein
contained, in any way be or be construed to be a limitation on, or waiver or
release of, any liability, responsibility or obligation of Contractor (or any
party that provided any services or materials to the Site or Project for,
through, under the supervision of or on behalf of Contractor), directly or
indirectly relating in any way to or arising out of or under the Contract and or
any of the materials, services and/or Work performed by, through, under the
supervision of or on behalf of Contractor on the Site and/or Project. Further,
except to the extent expressly set forth in this Change Order, nothing in this
Change Order shall in any way impair, limit, modify, waive, release, or reduce
Owner’s rights, including, but not limited to, warranty, audit and/or setoff
rights, under the Contract or any terms or conditions therein.

 

   Except to the extent expressly set forth in this Change Order, nothing in
this Change Order shall in any way impair, limit, modify, waive, release, or
reduce Contractor’s rights under the Contract or any terms or conditions
therein.

 

- 4 -



--------------------------------------------------------------------------------

   This Change Order is effective as of June 7, 2006. The invalidity of any of
the provisions, or any portion thereof, of this Change Order, shall not affect
the remaining provisions or remaining portion thereof, and the remainder shall
be construed as if such invalid provision or portion thereof had not been
included in this Change Order.

 

OWNER:      CONTRACTOR:

WYNN LAS VEGAS, LLC,

    

MARNELL CORRAO ASSOCIATES, INC.,

a Nevada limited liability company

    

a Nevada corporation

    By:

 

/s/ Todd Nisbet

    

By:

 

/s/ Perry A. Eiman

    Name:

 

Todd Nisbet

    

Name:

 

Perry A. Eiman

    Title:

 

Assistant Secretary

    

Title:

 

President

       ARCHITECT:       

BUTLER/ASHWORTH ARCHITECTS, LLC

      

By:

 

/s/ DeRuyter Butler

      

Name:

 

DeRuyter Butler

      

Title:

 

President

 

- 5 -